           Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X   Case No.: 1:21-cv-00776
GEMA GARCIA,

                                       Plaintiff,
                                                                       COMPLAINT
             -against-
                                                                       PLAINTIFF DEMANDS
QATAR AIRWAYS Q.C.S.C., and MAHAM
                                                                       A TRIAL BY JURY
MUKHTAR, Individually,

                                         Defendants.
-------------------------------------------------------------------X

        Plaintiff, GEMA GARCIA, by Plaintiff’s attorneys, PHILLIPS & ASSOCIATES,

ATTORNEYS AT LAW, PLLC, hereby complains of the Defendants, upon information and

belief, as follows:

                                         NATURE OF THE CASE

1.      Plaintiff complains pursuant to the Family and Medical Leave Act, 29 U.S.C. § 2601, et

        seq. (“FMLA”), the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.

        (“ADA”), the New York State Human Rights Law, New York State Executive Law §

        296, et seq. (“NYSHRL”), and the New York City Human Rights Law, New York City

        Administrative Code § 8-502(a), et seq. (“NYCHRL”), and seeks damages to redress the

        injuries Plaintiff has suffered as a result of being discriminated against on the basis of her

        actual and/or perceived disabilities (depression and anxieties), retaliated against for

        requesting an accommodation, being subjected to a hostile work environment by her

        employer and ultimately unlawfully terminated from her position.

                                          Jurisdiction and Venue

2.      Jurisdiction of this Court is proper under 29 U.S.C. § 2601, 42 U.S.C. §12101, et seq., and

        28 U.S.C. §§ 1331 and 1343 as it arises under the laws of the United States and is an action



                                                        1
        Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 2 of 18




      to recover damages or to secure equitable or other relief under an Act of Congress

      providing for the protection of civil rights.

3.    The Court has supplemental jurisdiction over Plaintiff’s claims brought under State and

      City Laws pursuant to 28 U.S.C. § 1367.

4.    Venue is proper in this district in that a substantial part of the events or omissions giving

      rise to the claims occurred within the Southern District of the State of New York. 28 U.S.C.

      § 1391(b).

                             PROCEDURAL PREREQUISITES

5.   Plaintiff filed charges of discrimination upon which this Complaint is based with the Equal

     Employment Opportunity Commission (“EEOC”).

6.   Plaintiff received a Notice of Right to Sue from the EEOC, dated January 8, 2021, with

     respect to the herein charges of discrimination. A copy of the Notice is annexed hereto as

     Exhibit A.

7.   This Action is being commenced within ninety (90) days of receipt of said Right to Sue.

8.   Contemporaneously with the filing of this Complaint, Plaintiff mailed a copy of the

     Complaint to the New York City Commission on Human Rights (“NYCCHR”) and the

     Office of the Corporation Counsel of the City of New York (“Corporation Counsel”)

     pursuant to the notice requirements of Section 8-502 of the New York City Administrative

     Code. A copy of the certificate of service of the complaint on the NYCCHR and the

     Corporation Counsel is annexed hereto as Exhibit B.

                                           PARTIES

9.    At all times material, Plaintiff is a 33-year-old female, who is a resident of the State of

      Florida.




                                                 2
        Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 3 of 18




10.   At all times material, Defendant Qatar Airways Q.C.S.C. (hereafter “QATAR

      AIRWAYS”), was and is a foreign business corporation incorporated and headquarters in

      Doha, Qatar.

11.   At all times material, Defendant QATAR AIRWAYS is a major international airline that

      provides aerial transportation services to its customers and serves an extensive network

      that includes over 150 international destinations across Africa, Asia, Europe, the Americas,

      and Oceania from its base at Hamad International Airport, in Doha.

12.   At all times material, Defendant QATAR AIRWAYS conducts and operates business

      pursuant to, and by virtue of, the laws of the State of New York, with an office located at

      350 5th Avenue, Suite 7630, New York, New York 10118 (hereafter “Office”).

13.   At all times material, Defendant QATAR AIRWAYS was engaged in an industry affecting

      commerce within the meaning of 42 U.S.C. § 2000e.

14.   At all times material, Defendant MAHAM MUKHTAR (hereafter “MUKHTAR”) is and

      was an employee of Defendant QATAR AIRWAYS holding the position of Regional

      Manager.

15.   At all times material, Defendant MUKHTAR was Plaintiff’s supervisor and had the ability

      to make decisions regarding the terms and conditions of Plaintiff’s employment. Defendant

      MUKHTAR is being sued herein in her official and individual capacities.

16.   Defendant QATAR AIRWAYS and Defendant MUKHTAR are collectively referred to

      herein at times as “Defendants.”

17.   At all times material, Plaintiff was an employee of Defendants.




                                               3
        Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 4 of 18




                                     MATERIAL FACTS

18.   On or about May 1, 2018, Defendant QATAR AIRWAYS began employing Plaintiff as a

      Human Resources Officer located in their Office.

19.   As a Human Resources Officer for Defendant QATAR AIRWAYS’ Office, Plaintiff’s job

      duties included, but were not limited to, coordinating recruitment activities, screening and

      interviewing job candidates, and assisting with the induction process by coordinating with

      required departments for a smooth onboarding.

20.   Upon information and belief, Plaintiff’s performance was above-average while working

      for Defendants.

21.   At the time Plaintiff’s employment ended, Plaintiff was earning a salary of approximately

      $67,000 per year.

22.   While employed by Defendants, Plaintiff experienced severe emotional distress,

      depression, anxiety and a host of other mental/psychological issues.

23.   In or around June of 2018, Plaintiff sought therapy and counseling for her depression and

      anxiety.

24.   For approximately the first six months of Plaintiff’s employment, Plaintiff’s supervisor

      was Ms. Natasja Pieterse.

25.   In or around November 2018, Defendant MUKHTAR replaced Ms. Natasja Pieterse and

      began supervising Plaintiff.

26.   On or about August 8, 2019, Plaintiff notified Defendant MUKHTAR of her disabilities,

      namely depression and anxiety, and requested accommodations.




                                               4
        Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 5 of 18




27.   Plaintiff explained to Defendant MUKHTAR that, due her mental illness, she was

      requesting an accommodation because her depression was substantially affecting her

      ability to perform well at work.

28.   Thereafter, Defendant MUKHTAR granted Plaintiff’s accommodation of two weeks’ time

      off effective August 26, 2019, to September 6, 2019, so that she could pursue treatment for

      her depression and anxiety.

29.   On or about August 15, 2019, Plaintiff provided Defendant MUKHTAR with medical

      documents from her psychologist, Dr. John Ryder, diagnosing Plaintiff with anxiety and

      depression.

30.   Plaintiff began experiencing a hostile work environment immediately upon her return from

      her two weeks off to address her disability.

31.   For example, on or about September 18, 2019, Defendant MUKHTAR informed Plaintiff

      that she didn’t feel comfortable with Plaintiff’s performance. Plaintiff questioned

      Defendant MUKHTAR, asking her to identify the specific problem with Plaintiff’s work

      performance, as Plaintiff had completed every assigned project. Instead of providing

      specifics, Defendant MUKHTAR responded in a vague manner and said, in sum and

      substance, “I just don’t feel happy with your performance.”

32.   Moreover, Defendant MUKHTAR indicated she would be monitoring Plaintiff for the next

      two months to determine whether Plaintiff was a good fit for the team and was sufficiently

      “effective.” Plaintiff asked Defendant MUKHTAR to clarify and/or provide measurable

      goals so Plaintiff could improve her “effectiveness.” Defendant MUKHTAR responded, in

      sum and substance, “I don’t know, Gema. Just be effective.”




                                               5
        Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 6 of 18




33.   During the period of approximately October 2019 through November 2019, Defendant

      MUKHTAR would regularly target and single Plaintiff out by treating Plaintiff disparately

      and negatively.

34.   By way of example, on various occasions, Defendant MUKHTAR called Plaintiff

      “incompetent” in front of her colleagues, criticize every task performed by Plaintiff, and

      undermined Plaintiff’s professional suggestions and decisions.

35.   By way of another example, Defendant MUKHTAR purposefully and intentionally

      excluded Plaintiff from various projects and trainings.

36.   Prior to Plaintiff sharing with Defendant MUKHTAR her diagnosis of mental illness,

      Defendant MUKHTAR had not targeted Plaintiff for negative treatment but, rather, had

      treated her the same as other employees.

37.   After Plaintiff shared her diagnosis, Defendant MUKHTAR constantly singled out Plaintiff

      for criticism.

38.   Plaintiff reminded Defendant MUKHTAR she was undergoing treatment for depression

      and seeking counseling from a therapist and a psychologist.

39.   On various occasions Defendant MUKHTAR responded, in sum and substance, “Just get

      over it” and/or “I feel you are lying [about depression and anxiety], and you just don’t want

      to do your job.”

40.   As a result of Defendant MUKHTAR’s discriminatory treatments and lack of

      accommodation for Plaintiff’s mental disabilities, Plaintiff’s work performance declined

      and deteriorated.

41.   On or around the last week of November 2019, Defendant MUKHTAR called a meeting

      with Plaintiff and Mr. Matthew Lonski, (hereafter “Mr. Lonski”), another Human




                                                 6
        Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 7 of 18




      Resources Manager. During the meeting, Defendant MUKHTAR issued a final written

      warning. As a result, Plaintiff would not be eligible for promotions for a year.

42.   Plaintiff reasonably believed Defendant MUKHTAR issued a final written warning in

      retaliation for disclosing her mental disabilities and requesting an accommodation.

      Moreover, Plaintiff believed the final written warning was intended to lay the pretextual

      groundwork for employment termination.

43.   Defendant MUKHTAR’s harassment and retaliatory manner exacerbated Plaintiff’s

      depression and anxiety.

44.   On or about January 1, 2020, Plaintiff experienced a traumatic event (hereafter “the

      Incident”). Plaintiff had woken up in a hospital with no recollection of the events of the

      previous night. Law enforcement officers were assigned to investigate the Incident.

      Plaintiff was unable to return to work until January 13, 2020.

45.   On or about January 17, 2020, Plaintiff discussed with her mental health care provider the

      need to take a longer leave of absence from work due to her depression and anxiety, as

      either short-term disability and/or FMLA leave.

46.   On or about February 3, 2020, Plaintiff experienced an emotional and mental breakdown

      triggered by a conversation with a law enforcement investigator regarding the Incident.

      Plaintiff’s mental state was in turmoil.

47.   Plaintiff notified Defendants that she needed to use two days of her accrued paid time off.

      She mentioned that she would be speaking with a law enforcement investigator and that

      she had a doctor’s appointment.




                                                 7
        Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 8 of 18




48.   During her two days off work, Plaintiff met with the law enforcement investigator and her

      doctor virtually (by telephone). She also flew to Florida in order to receive emotional

      support from her immediate family, who was located there.

49.   Plaintiff did not mention the visit to her family to Defendant MUKHTAR because she

      feared admitting to Defendant MUKHTAR that she required emotional support. This fear

      stemmed from Defendant MUKHTAR’s hostile treatment of Plaintiff since Plaintiff had

      disclosed her depression and anxiety to Defendant MUKHTAR, including Defendant

      MUKHTAR’s insistence that Plaintiff “get over” her depression and anxiety.

50.   On or about February 6, 2020, Plaintiff returned to work and started the process for

      applying for short-term disability and Family and Medical Leave (“FMLA”).

51.   Plaintiff informed Mr. Lonski of her intention to apply for FMLA and short-term disability

      leave.

52.   On or about February 10, 2020, as Plaintiff was preparing to submit her completed

      applications for short-term disability and FMLA, Defendant MUKHTAR suspended

      Plaintiff.

53.   Defendant MUKHTAR stated that the reason for the suspension was that Plaintiff had

      traveled to Florida during her time off without disclosing it to management.

54.   When Plaintiff explained that she had gone to Florida to receive emotional support from

      her family, and that she had not felt comfortable sharing that plan with Defendant

      MUKHTAR, Defendant MUKHTAR responded, in sum and substance, “Gema, I don’t

      believe you, I feel you are making this up; I feel you just make up stories and you are not

      depressed and none of what you claim has happened is real.” Defendant MUKHTAR




                                               8
        Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 9 of 18




      further stated, in sum and substance, “Gema, you know you would make this easier if you

      just resigned.”

55.   Plaintiff reasonably believed the reason offered for her suspension was a pretext for

      Defendant MUKHTAR’s discrimination based on Plaintiff’s disability as well as

      retaliation against Plaintiff for taking sick leave in connection with such disability to date,

      and interference with her plan to take short-term disability leave and FMLA in the

      immediate future.

56.   Later that day, Plaintiff reported Defendant MUKHTAR’s discrimination, harassment, and

      retaliation to Ms. Galia Shaw, Senior Human Resource Business Partner at Qatar Airways.

      Plaintiff forwarded to Shaw an email she had sent to Mukhtar, in which she refuted

      MUKHTAR’s characterization of her illness as mere “stories” and also explained that she

      had gone to Florida to receive emotional support from her family and had not felt

      comfortable sharing that with MUKHTAR when she took sick time. Plaintiff also shared

      that MUKHTAR’s treatment of her had been a trigger for her depression and anxiety.

57.   On or about February 27, 2020, Mr. Lonski notified Plaintiff via email that her employment

      had been terminated.

58.   It is clear Defendants wrongfully suspended, and thereafter terminated, Plaintiff’s

      employment on basis of her disability, in retaliation for Plaintiff taking time off in

      connection with her disability, and as interference with her plan to take short-term

      disability and FMLA.




                                                9
       Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 10 of 18




59.   Plaintiff’s mental impairment of depression and anxiety qualifies as a disability and is

      protected under the ADA, as well as New York State and New York City discrimination

      laws.

60.   But for Defendant MUKHTAR’s supervisory position with Defendant QATAR

      AIRWAYS, Defendant MUKHTAR would not have been able to subject Plaintiff to

      discriminatory treatment, hostile work environment, retaliation, and FMLA interference.

61.   At all times prior to Plaintiff’s employment termination, Defendants were aware of

      Plaintiff’s medical, mental or psychological disabilities and failed to provide reasonable

      accommodation as required under the ADA.

62.   Defendants knew or should have known of Defendant MUKHTAR’s discriminatory,

      retaliatory, and interfering conduct against Plaintiff but failed to take corrective measures

      within its control and did nothing to correct her unlawful behavior.

63.   Rather than engaging in a meaningful interactive process regarding the disability

      accommodation of short-term disability and FMLA leave, Defendants terminated

      Plaintiff’s employment.

64.   Defendants did not attempt to provide a reasonable accommodation to Plaintiff when her

      disability mandated that she take FMLA and short-term disability leave.

65.   Plaintiff felt humiliated and emotionally distraught by the chain of events leading to her

      resignation.

66.   Plaintiff was a diligent, conscientious employee, who communicated clearly with

      Defendants about her disability.

67.   As a result of the hostile work environment and harassment created and perpetuated by the

      Defendants, Plaintiff suffered and continues to suffer emotional distress.




                                               10
       Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 11 of 18




68.   The above are just some examples of how Defendants regularly and continually harassed

      Plaintiff while employing Plaintiff.

69.   Defendants created a hostile work environment, which unreasonably interfered with

      Plaintiff’s ability to perform Plaintiff’s job.

70.   Plaintiff was repulsed, offended, disturbed, humiliated, victimized, and disgusted by this

      blatantly unlawful harassment, discrimination and hostile work environment.

71.   Plaintiff was treated this way solely due to Plaintiff’s disabilities and because of her

      objections to the discriminatory and retaliatory actions taken against Plaintiff.

72.   Defendants had no good faith business justification for terminating Plaintiff employment.

73.   Defendants’ actions and conduct were intentional and intended to harm Plaintiff.

74.   Plaintiff has also suffered future pecuniary losses, emotional pain, suffering,

      inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

75.   Defendants acted maliciously, willfully, outrageously, and with full knowledge of the law.

76.   As a result of the acts and conduct complained of herein, Plaintiff has suffered a loss of

      employment and income, the loss of a salary, loss of bonus, loss of benefits, and is entitled

      to compensation.

77.   As a direct result of the acts and conduct complained of herein, Plaintiff has also suffered

      future pecuniary losses, emotional pain, suffering, inconvenience, loss of enjoyment of life,

      and other non-pecuniary losses. Plaintiff further experienced severe emotional distress.

78.   Defendants acted maliciously, willfully, outrageously, and with full knowledge of the law.

79.   As such, Plaintiff demands punitive damages as against all Defendants, jointly and

      severally.




                                                 11
       Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 12 of 18




80.   Further, Plaintiff is entitled to liquidated damages in an amount to be determined at trial,

      because the Defendants willfully violated FMLA, ADA, NYSHRL and the NYCHRL by

      discriminating against Plaintiff.

                            First Cause of Action for Retaliation
                          Under the Family and Medical Leave Act
                                  (Against All Defendants)

81.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

82.   Section 2612(D) of the Family Medical Leave Act, states in pertinent part: “an eligible

      employee shall be entitled to a total of 12 workweeks of leave during any 12-month period

      … Because of a serious health condition that makes the employee unable to perform the

      functions of the position of such employee.”

83.   Section 2615(a) of the Family Medical Leave Act, states in pertinent part:

             Interference with rights.

             (1) Exercise of rights. It shall be unlawful for any employer to
             interfere with, restrain, or deny the exercise of or the attempt to
             exercise, any right provided under this subchapter.

             (2) Discrimination. It shall be unlawful for any employer to
             discharge or in any other manner discriminate against any individual
             for opposing any practice made unlawful by this subchapter.

84.   Defendants took adverse employment actions against Plaintiff in retaliation for taking leave

      under the FMLA.

85.   As such, Plaintiff has been damaged as set forth herein.

                         Second Cause of Action for Discrimination
                         Under the Americans With Disabilities Act
                            (Not Against Individual Defendant)

86.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.


                                              12
       Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 13 of 18




87.   Section 12112 of the ADA, titled “Discrimination,” provides:

             (a) General rule. - No covered entity shall discriminate against a
             qualified individual on the basis of disability in regard to job
             application procedures, the hiring, advancement, or discharge of
             employees, employee compensation, job training, and other terms,
             conditions, and privileges of employment.

88.   Defendant QATAR AIRWAYS violated this section as set forth herein.

89.   Plaintiff is entitled to the maximum amount allowed under this statute/law.

                          Third Cause of Action for Retaliation
                        Under the Americans With Disabilities Act
                           (Not Against Individual Defendant)

90.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

91.   The ADA prohibits retaliation, interference, coercion, or intimidation.

92.   Section 12203 of the ADA provides:

             a) Retaliation. No person shall discriminate against any individual
             because such individual has opposed any act or practice made
             unlawful by this chapter or because such individual made a charge,
             testified, assisted, or participated in any manner in an investigation,
             proceeding, or hearing under this chapter.

             b) Interference, coercion, or intimidation. It shall be unlawful to
             coerce, intimidate, threaten, or interfere with any individual in the
             exercise or enjoyment of, or on account of his or her having
             exercised or enjoyed, or on account of his or her having aided or
             encouraged any other individual in the exercise or enjoyment of, any
             right granted or protected by this chapter.


93.   Defendant QATAR AIRWAYS violated this section as set forth herein.

94.   Plaintiff is entitled to the maximum amount allowed under this statute/law.




                                               13
        Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 14 of 18




                          Fourth Cause of Action for Discrimination
                          Under the New York State Executive Law
                                  (Against all Defendants)

95.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

96.    New York State Executive Law § 296(1) provides that:

              It shall be an unlawful discriminatory practice: (a) For an employer
              or licensing agency, because of an individual’s age, race, creed,
              color, national origin, sexual orientation, military status, sex,
              disability, predisposing genetic characteristics, familial status,
              marital status, or domestic violence victim status, to refuse to hire
              or employ or to bar or to discharge from employment such
              individual or to discriminate against such individual in
              compensation or in terms, conditions or privileges of employment.

97.    Defendants violated the section cited herein as set forth.

                              Fifth Cause of Action for Discrimination
                              Under the New York State Executive Law
                                 (Not Against Corporate Defendant)

98.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

99.    New York State Executive Law § 296(6) provides that it shall be an unlawful

       discriminatory practice: “For any person to aid, abet, incite compel or coerce the doing of

       any acts forbidden under this article, or attempt to do so.”

100.   Defendant MUKHTAR engaged in an unlawful discriminatory practice in violation of New

       York State Executive Law § 296(6) by aiding, abetting, inciting, compelling and coercing

       the discriminatory and retaliatory conduct.




                                                14
        Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 15 of 18




                               Sixth Cause of Action for Retaliation
                             Under the New York State Executive Law
                                     (Against All Defendants)

101.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

102.   New York State Executive Law § 296(1)(e) provides that, “It shall be an unlawful

       discriminatory practice for any person engaged in any activity to which this section applies

       to retaliate or discriminate against any person because he or she has filed a complaint,

       testified, or assisted in any proceeding under this article.”

103.   Defendants violated the section cited herein as set forth.

104.   Plaintiff is entitled to the maximum amount allowed under this statute.

                          Seventh Cause of Action for Discrimination
                         Under the New York City Administrative Code
                                    (Against all Defendants)

105.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

106.   The New York City Administrative Code § 8-107(1) provides that:

              It shall be an unlawful discriminatory practice: (a) For an employer
              or an employee or agent thereof, because of the actual or perceived
              age, race, creed, color, national origin, gender, disability, marital
              status, partnership status, caregiver status, sexual orientation,
              uniformed service, or alienage or citizenship status of any person, to
              refuse to hire or employ or to bar or to discharge from employment
              such person or to discriminate against such person in compensation
              or in terms, conditions or privileges of employment.

107.   Defendants violated the section cited herein as set forth.




                                                 15
          Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 16 of 18




                             Eighth Cause of Action for Discrimination
                            Under the New York City Administrative Code
                                 (Not Against Corporate Defendant)

108. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

109. The New York City Administrative Code § 8-107(6) provides that it shall be unlawful

       discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the doing of

       any of the acts forbidden under this chapter, or attempt to do so."

110. Individual Defendant MUKHTAR engaged in an unlawful discriminatory practice in

       violation of New York City Administrative Code § 8-107(6) by aiding, abetting, inciting,

       compelling and coercing the above discriminatory, unlawful and retaliatory conduct.

111. Individual Defendant violated this statute as set forth.

                              Ninth Cause of Action for Retaliation
                          Under the New York City Administrative Code
                                    (Against All Defendants)

112.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

        this complaint.

113.    The New York City Administrative Code § 8-107(7) provides that it shall be unlawful

        discriminatory practice: “For an employer . . . to discriminate against any person because

        such person has opposed any practices forbidden under this chapter. . .”

114.    Defendants violated the section cited herein as set forth.

115.    Plaintiff is entitled to the maximum amount allowed under this statute.

                             Tenth Cause of Action for Vicarious Liability
                            Under the New York City Administrative Code
                                 (Not Against Individual Defendant)

116.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

        this complaint.


                                                 16
          Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 17 of 18




117.    The Administrative Code of City of New York § 8-107(13) provides for employer liability

        for discriminatory conduct by an employee, agent or independent contractor. This sub-

        section states:

                a. An employer shall be liable for an unlawful discriminatory practice
                based upon the conduct of an employee or agent which is in violation of any
                provision of this section other than subdivisions one and two of this section.

                b. An employer shall be liable for an unlawful discriminatory practice
                based upon the conduct of an employee or agent which is in violation of
                subdivision one or two of this section only where: (1) the employee or agent
                exercised managerial or supervisory responsibility; or (2) the employer
                knew of the employee’s or agent’s discriminatory conduct, and acquiesced
                in such conduct or failed to take immediate and appropriate corrective
                action; an employer shall be deemed to have knowledge of an employee’s
                or agent’s discriminatory conduct where that conduct was known by another
                employee or agent who exercised managerial or supervisory responsibility;
                or (3) the employer should have known of the employee’s or agent’s
                discriminatory conduct and failed to exercise reasonable diligence to
                prevent such discriminatory conduct.

                c. An employer shall be liable for an unlawful discriminatory practice
                committed by a person employed as an independent contractor, other than
                an agent of such employer, to carry out work in furtherance of the
                employer’s business enterprise only where such discriminatory conduct was
                committed in the course of such employment and the employer had actual
                knowledge of and acquiesced in such conduct.


118. Defendant QATAR AIRWAYS violated the section cited herein as set forth.

                                           JURY DEMAND

119. Plaintiff requests a jury trial on all issues to be tried.

WHEREFORE, Plaintiff respectfully requests a judgment against Defendants:

  A. Declaring that Defendants engaged in unlawful employment practices prohibited by the

       Family Medical Leave Act, Americans of Disabilities Act, New York State Human Rights

       Law, and the New York City Administrative Code, in that Defendants discriminated against

       Plaintiff on the basis of her actual and/or perceived disability, retaliated against Plaintiff due



                                                   17
        Case 1:21-cv-00776-PKC Document 1 Filed 01/28/21 Page 18 of 18




    to her request for accommodation and created a hostile work environment resulting in

    Plaintiff’s employment termination;

 B. Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendants’

    unlawful harassment, discrimination, retaliation, and conduct and to otherwise make Plaintiff

    whole for any losses suffered because of such unlawful employment practices;

 C. Awarding Plaintiff compensatory damages for mental and emotional injury, distress, pain,

    suffering, and injury to Plaintiff’s reputation in an amount to be proven;

 D. Awarding Plaintiff damages for loss of income, the loss of a salary, bonus, benefits, and other

    compensation, which such employment entails;

 E. Awarding Plaintiff punitive damages;

 F. Awarding Plaintiff liquidated damages;

 G. Awarding Plaintiff prejudgment interest;

 H. Awarding Plaintiff attorneys’ fees, costs, and expenses incurred in the prosecution of the

    action; and

 I. Awarding Plaintiff such other and further relief as the Court may deem equitable, just, and

    proper to remedy Defendants’ unlawful employment practices.

Dated: New York, New York
       January 28, 2021
                                                            PHILLIPS & ASSOCIATES,
                                                            ATTORNEYS AT LAW, PLLC

                                                    By:_    ___/s/ Lisa Skruck, Esq.________
                                                            Lisa Skruck, Esq.
                                                            Steven R. Filosa, Esq.
                                                            Attorneys for Plaintiff
                                                            585 Stewart Avenue – Suite 410
                                                            Garden City, New York 11530
                                                            (212) 248-7431
                                                            lskrunk@tpglaws.com
                                                            sfilosa@tpglaws.com



                                               18
